Citation Nr: 0712100	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-30 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include arthritis.

2.  Entitlement to service connection for an upper back 
disability, to include arthritis.

3.  Entitlement to service connection for a low back 
disability, to include arthritis.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a right groin 
disability.

6.  Entitlement to service connection for a bilateral foot 
disability, to include arthritis.

7.  Entitlement to service connection for a skin disability, 
to include rashes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
August 2000.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 2002 rating decision and was 
remanded in June 2005.   


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the veteran has a right shoulder disability, to include 
arthritis.

2.  A preponderance of the evidence is against a finding that 
the veteran has an upper back disability, to include 
arthritis.

3.  A preponderance of the evidence is against a finding that 
the veteran has a low back disability, to include arthritis.

4.  A preponderance of the evidence is against a finding that 
the veteran has sinusitis related to active duty.  

5.  A preponderance of the evidence is against a finding that 
the veteran has a right groin disability.  

6.  A preponderance of the evidence is against a finding that 
the veteran has a bilateral foot disability related to active 
duty, to include arthritis.

7.  A preponderance of the evidence is against a finding that 
the veteran has a skin disability, to include rashes, related 
to active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disability, to include arthritis, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for a upper back 
disability, to include arthritis, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  The criteria for service connection for a low back 
disability, to include arthritis, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  The criteria for service connection for sinusitis have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

5.  The criteria for service connection for a right groin 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

6.  The criteria for service connection for a bilateral foot 
disability, to include arthritis, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

7.  The criteria for service connection for a skin 
disability, to include rashes, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO clearly 
advised the veteran of the four elements required by 
Pelegrini II in a September 2005 letter.  

In an April 2006 letter, VA also provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's claims for service connection were 
then readjudicated in an October 2006 supplemental statement 
of the case.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The veteran's service medical have been obtained and 
reviewed, as have relevant private medical records, the 
reports of two VA examinations (conducted in November 2001 
and September 2006), and the transcript of a local hearing 
(conducted in February 2004).  Neither the veteran nor his 
representative have indicated that there are outstanding 
records pertaining to his claim.  

In a November 2006 written statement, the veteran complained 
about the comments made by a VA physician during his 
September 2006 examination.  While the Board certainly does 
not condone rude or discourteous treatment of veterans by VA 
personnel, nothing in the examination report reflects any 
bias against the veteran with regard to his claimed symptoms.  
The examiner indicated that she extensively reviewed the 
service medical records and her references to the record are 
essentially accurate.  Her written statement about the 
veteran's present symptomatology were not disrespectful or 
suggestive of disbelief (for example, she did not imply in 
her report that the veteran was malingering or exaggerating 
his symptoms).  In any case, the Board does not make its 
determinations (detailed below) based solely on this 
examination report but rather after a thorough review and 
weighing of all pertinent evidence (which includes the 
service medical records, post-service private treatment 
records, and both VA examination reports).  

VA has satisfied its applicable duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the veteran will not be prejudiced by the 
Board's adjudication of his claims.

II.  Claims for service connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303. 

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to compensable degree within one 
year following service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

A.  Right shoulder/upper back/low back, to include arthritis

No complaints or conditions of the right shoulder or back 
were noted on the veteran's June 1980 enlistment examination, 
or at periodic crew chief examinations in February 1984 or 
July 1986.  He sought outpatient treatment for lower right 
back pain with muscle spasm in July 1987 (diagnosed as 
mechanical low back pain) and for left shoulder pain in 
November 1985 and in November 1999 (this latter visit was for 
complaints of pain in the upper back and left shoulder, and 
he was assessed as having muscle strain of the left 
rhomboid).  

At a November 2001 VA examination, the veteran reported that 
he was treated in service for back strain with muscle 
relaxants, pain medication, and physical therapy.  He 
complained of intermittent pain in his upper and lower back, 
as well as right shoulder.  Examination revealed full range 
of motion of the upper extremities and of the cervical and 
lumbar spine.  He was diagnosed as having a history of right 
shoulder pain and a history of upper and lower back pain, 
currently asymptomatic.

Private medical records reflect outpatient treatment for low 
back pain in January 2003, during which examination revealed 
spasms in the right lumbar muscles.  The veteran was assessed 
as having lumbar strain.  He again sought outpatient 
treatment for low back pain in December 2003.  

At his local hearing, the veteran implied that while he did 
not injure his right shoulder in service per se, it 
essentially resulted from back muscle spasms and pain.  

At a September 2006 VA examination, he said that his right 
shoulder symptoms started sometime during military service 
(without a specific injury).  He recounted how in July 1987 
he had an incapacitating episode of back pain, with no other 
episodes.  Examination revealed full limitation of motion of 
the right shoulder and back, with no discomfort, effusion, 
edema, erythema, tenderness, palpable deformity or 
instability.  X-rays of the right shoulder, thoracic spine, 
and lumbar spine were normal.  The examiner concluded that 
there were no objective findings to support a diagnosis 
concerning any right shoulder or thoracolumbar spasms.

Since separation from active duty, no clinical evidence of a 
right shoulder disability has been presented.  While the 
veteran was treated for assessed lumbar strain in 2003, he 
had no such disability shown at a VA examination conducted 
approximately three years after that private 2003 finding.  
Moreover, no evidence reflects that the veteran was diagnosed 
as having arthritis of the upper back, low back, or right 
shoulder within one year of discharge.    

There can be no valid claim in the absence of proof of 
present disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As a layman the veteran has no competence 
to give a medical opinion on the diagnosis of any right 
shoulder or back symptoms.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In light of the fact that he has undergone two VA 
examinations and has failed to have been diagnosed as having 
either a right shoulder or upper or lower back disability, 
the Board does not find that the evidence is at least in 
equipoise such as to determine that the veteran has these 
disabilities.  Therefore, the preponderance of the evidence 
is against the claims for service connection for a right 
shoulder disability, an upper back disability, and a low back 
disability, and they are denied.  See 38 U.S.C.A. § 5107.  



B.  Sinusitis

Service records are replete with records of outpatient 
treatment for (in part) sinus complaints and symptoms of 
upper respiratory infections and viral syndromes between 1984 
and 1999.  The veteran was assessed as having sinusitis in 
October 1994 and early sinusitis in September 1995.

At his November 2001 VA examination, he said that he had had 
intermittent sinusitis which had been treated adequately and 
that he did not have a problem currently.  Examination 
revealed that while he had inflamed nasal mucosa, his mouth 
and throat were normal and sinuses were nontender.  Sinusitis 
was not diagnosed.

Private medical records do reflect that in February 2002, the 
veteran reported having been ill for the prior two to three 
days with a sore throat, postnasal drainage and some cough.  
His tympanic membranes appeared normal and his pharynx was 
injected with some postnasal drainage.  He was assessed as 
having acute sinusitis.

At his local hearing, the veteran testified that while on 
active duty he moved to New Mexico from a humid environment.  
Within the first years of being in a dry environment, he 
sought treatment from a doctor for sinus symptoms.  He said 
he continued to take medication for recurrent sinus 
infections.  

At his September 2006 VA examination, he said he had 
perennial symptoms of runny nose, frontal pressure, and 
blocked ears that had started in New Mexico in 1983 or 1984.  
He occasionally used medication.  The examiner reviewed the 
veteran's service medical records and noted that outpatient 
treatment records during that time (for symptoms such as 
nasal congestion, upper respiratory infection, allergic 
conjunctivitis, and bronchitis) typically appeared to occur 
in the spring and fall.  On examination, the nares were 
patent without polyps, enlarged turbinates, or exudates.  An 
x-ray of the sinuses was clear.  

Although the September 2006 VA examiner diagnosed the veteran 
as having perennial allergic rhinitis, he had already been 
granted service connection for this condition by a April 2002 
rating decision.  Other than the private outpatient record 
dated in February 2002 (over five years ago), the veteran has 
not submitted clinical evidence that he has had current 
episodes of sinusitis.  As noted above, there can be no valid 
claim in the absence of proof of present disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There 
certainly has been no evidence submitted relating any current 
sinusitis with the veteran's period of active duty.  As a 
layman the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of any sinus symptoms.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In short, the Board does not find that the evidence is at 
least in equipoise such as to determine that the veteran has 
current sinusitis which is related to active duty.  
Therefore, the preponderance of the evidence is against the 
claim for service connection for sinusitis and it is denied.  
See 38 U.S.C.A. § 5107.   

C.  Right groin 

Service medical records reflect that the veteran was seen in 
February 1997 for a two-month history of right groin pain.  
He was assessed as having a possible small right inguinal 
hernia.  In August 1998, he was seen again after reporting 
that he had lifted a large cast-iron sink approximately one 
year before and noted a tearing and bulge within his right 
groin.  Since that time the bulge had not returned but he had 
pain in his right groin when upright and sitting.  No hernia 
defect was palpated nor was there any bulge noted.  The 
assessment was musculoskeletal pain.  

At his November 2001 VA examination, the veteran reported 
that he had been diagnosed as having a hernia on his right 
side, but said that it was easily reducible and that surgery 
had not been recommended.  Following the examination he was 
diagnosed as having history of easily-reducible hernia not 
found during this examination.  

Similarly, at his September 2006 VA examination, the veteran 
said that he occasionally had a bulging in the right groin 
that had not recurred in the prior year.  However, he 
complained of bilateral groin aching when he sat at his desk 
for long periods.  He denied having any surgery (or any other 
treatment) for this condition since discharge.  Examination 
revealed no appreciable inguinal hernias or scrotal 
tenderness, masses, or abnormalities.  The examiner concluded 
that there was no diagnosis to make with respect to the right 
groin complaints.  

As noted above, there can be no valid claim in the absence of 
proof of present disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As a layman the veteran has no 
competence to give a medical opinion on the diagnosis of any 
right groin symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In light of the fact that he has undergone two VA 
examinations and has not been diagnosed as having any 
condition of the right groin (including hernia), the Board 
does not find that the evidence is at least in equipoise such 
as to conclude that the veteran has any such disability.  
Therefore, the preponderance of the evidence is against the 
claim for service connection for a right groin disability, 
and it is denied.  See 38 U.S.C.A. § 5107.  

D.  Bilateral foot disability, to include arthritis

No complaints or conditions relating to the feet were noted 
on the veteran's June 1980 enlistment examination, or at 
periodic crew chief examinations in February 1984 or July 
1986.  He complained of pain in both foot arches on a 
"Report of Medical Assessment" dated in April 2000.  During 
a May 2000 outpatient visit, he complained of discomfort in 
his arches and distal foot with prolonged standing.  
Examination revealed normal arches but discomfort in the 
distal metatarsals.  He was assessed as having metatarsalgia.  

At his November 2001 VA examination, the veteran did not make 
any specific complaints of feet pain, nor were there any 
findings or diagnoses made concerning this condition.  
However, private medical records reflect that in July 2002, 
he sought treatment for bilateral arch pain which he stated 
had been present for several years and had recently 
progressed in the prior two years.  Following an examination, 
he was assessed as having plantar fasciitis of the entire 
medial central bands.  At a September 2002 outpatient visit, 
it was noted that his symptoms had completely resolved with 
functional foot orthotics (although these still needed 
adjustment).  

In January 2004, the veteran sought outpatient treatment for 
bilateral foot pain (especially the left arch).  He said his 
orthotics had helped, but he was now having quite a bit of 
pain.  Following an examination, he was assessed as having 
left arch pain, distal plantar fasciitis.  Another pair of 
orthotics was ordered.

At his September 2006 VA examination, he reported that he had 
had bilateral foot pain since the very first day of his 
military career.  He complained of a constant, aching and 
throbbing pain that orthotics had somewhat relieved.  
Examination revealed bilateral congenital pes planus with 
Achilles valgus disalignment with weight bearing only at 10 
degrees and hyperpronation.  There was no swelling redness, 
heat or tenderness and dorsiflexion and plantar flexion were 
normal and equal bilaterally.  No unusual shoe wear was 
noted.  An x-ray revealed findings consistent with partial 
fusion of the external tibial ossicles with the navicular 
bones (considered a normal variant).  He was diagnosed as 
having bilateral congenital pes planus and hyperpronation 
with symptomatology.  The VA examiner concluded that this was 
not caused by or related to the episode of metatarsalgia 
during military service.  

While the veteran was diagnosed privately as having plantar 
fasciitis and by a VA examination as having pes planus and 
hyperpronation, no evidence has submitted relating either 
condition with the finding of metatarsalgia during his period 
of active duty.  Indeed, the VA examiner specifically 
concluded that the condition was congenital and not caused by 
or related to service.  No medical opinion has been submitted 
which refutes this conclusion.  As a layman the veteran has 
no competence to give a medical opinion on the etiology of 
any bilateral foot disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In short, the Board does not find that the evidence is at 
least in equipoise such as to determine that the veteran has 
a current bilateral foot disability which is related to 
active duty.  Therefore, the preponderance of the evidence is 
against the claim for service connection for a bilateral foot 
disability and it is denied.  See 38 U.S.C.A. § 5107.   

E.  Skin condition to include rashes

By an April 2002 rating decision, the RO granted service 
connection for onychomycosis of the toenails.  Nevertheless, 
the veteran also seeks service connection for skin symptoms 
(including those involving his feet, chest, face, and arms).

Service medical records reflect no reported history or 
findings of skin conditions at the June 1980 entrance 
examination.  The veteran sought treatment for a rash on his 
face in March 1990 and was assessed as having possible 
miliaria (sweat rash).  In June 1994, he complained of a two-
day history of rash on his chest, abdomen, and arms.  He was 
assessed a shaving macular rash.  He again sought treatment 
for rash of unknown etiology" three days later.  

At the November 2001 VA examination, the veteran reported 
having a fungal infection of his toenails and feet.  No other 
skin conditions were reported or found.  

Private records reflect that during an October 2002 visit for 
plantar fasciitis symptoms, he was noted to have fissuring of 
the heel with dry, scaly skin often in a pattern of a round, 
circular morphology.  This was considered very typical or 
consistent with tinea pedis.  He was assessed as having tinea 
pedis versus hyperhidrosis as a cause of the fissuring of the 
heals.  This was considered as possibly secondary to 
orthotics that he was using to treat his plantar fasciitis.

At a September 2006 VA examination, the veteran complained 
that his face was red despite using sunscreen and even though 
he did not drink alcohol.  He denied having any pustules, 
blisters, or vesicles on the face, and said his condition was 
not affected by shaving.  It was described simply as a 
redness on the cheeks and nose, for which he used no 
treatment.
  
Examination revealed warm and dry skin with good color and 
normal turgor without jaundice, icterus, cyanosis, 
ecchymosis, or petechiae.  There were no rashes, acne, 
chloracne, or significant scarring.  The veteran had some 
mild erythema teleangiectasia of the cheeks and the bridge of 
the nose, consistent with rosacea.  There was also an area of 
hyper pigmentation of the anterior chest consistent with sun 
damage.  There was no evidence of malignancy, induration, 
excoriation, tenderness, redness, swelling, heat, tissue 
loss, or keloids.  The veteran was diagnosed as having 
rosacea, referred to by the examiner as a "[f]amilial skin 
condition."    

The most recent VA examination showed no skin disability 
relating to the veteran's feet.  Indeed, the last time the 
veteran was noted to have any skin disability of his feet was 
October 2002 (over four years ago).  As noted above, there 
can be no valid claim in the absence of proof of present 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

While the veteran was treated for a rash on his chest, 
abdomen, and arms during active duty, no such rash was noted 
during his most recent VA examination in September 2006.  
While there was an area of hyperpigmentation noted on the 
anterior chest, the VA physician (after carefully reviewing 
the service medical records) deemed that this was consistent 
with sun damage.  Similarly, while the veteran was treated 
for a rash on his face during active duty, the VA physician 
concluded that his current facial rosacea was congenital 
rather than related to service.  No medical opinions have 
been proffered refuting these conclusions.    

At his September 2006 examination and in a November 2006 
written statement, the veteran asserted that exposure to 
hazardous chemicals in the military caused his current facial 
skin symptoms.  The Board first notes that, in June 2005, it 
already denied service connection for any chronic disorder as 
a residual of exposure to asbestos, herbicides, and other 
hazardous materials (a decision for which the veteran has not 
sought reconsideration or otherwise appealed).  In any case, 
his MOS was aerospace maintenance craftsman and his DD Form 
214 indicates that he was decorated as a "Hazardous 
Materials Incident Analysis First Responder, 24 Hours," in 
March 1993.  However, he has never specified which chemicals 
he was exposed to, and no physician has related any current 
skin symptoms to exposure to chemicals in service.  Finally, 
as a layman he has no competence to give a medical opinion on 
the etiology of any skin disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board does not find that the evidence is at least in 
equipoise such as to determine that the veteran has a current 
skin disability, to include rashes, which is related to 
active duty.  Therefore, the preponderance of the evidence is 
against the claim for service connection for a skin 
disability and it is denied.  See 38 U.S.C.A. § 5107.   

ORDER

Service connection for a right shoulder disability, to 
include arthritis, is denied.

Service connection for an upper back disability, to include 
arthritis, is denied.

Service connection for a low back disability, to include 
arthritis, is denied.

Service connection for sinusitis is denied.

Service connection for a right groin disability is denied.

Service connection for a bilateral foot disability, to 
include arthritis, is denied.

Service connection for a skin disability, to include rashes, 
is denied.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


